Mr. Justice del Toro
delivered the opinion of the court.
Francisco Rivera Morales brought an action in the District Court of San Juan against the heirs of María de Jesús Rodríguez and Celestino Benitez Morales for the “annulment of proceedings and for other purposes.”
The defendants, all of whom reside in the jurisdiction of the District Court of Humacao, having been summoned, they demurred to the complaint on the ground that the facts al*203leged therein did not constitute a cause of action and ashed for a change of venue to the court of their domicil.
The District Court of San Juan granted the change of venue by an order which in its pertinent parts reads as follows:
“It appears from the complaint that all of the defendants are residents of Júneos, P. R., of the Judicial District of Humacao.
“The complaint prays that certain judicial proceedings had in the District Court of Humacao as well as the sale and conveyance of two rural properties situated in the ward of Cubuy of the jurisdiction of Loiza and certain records made in the registry of property be declared null and void.
“This case is not covered by any of the provisions of section 75 of the Code of Civil Procedure and therefore should be governed by section 81, which prescribes that in all other cases the action must be tried in the district in which the defendants, or some of them, reside at the commencement of the action.
“For the reasons stated the court is of the opinion that it should, and it hereby does, sustain the motion for change of venue and orders the case to be transferred to the District Court for the Judicial District of Humacao.”
The San Juan court is right, for while it is true that the allegations of the complaint refer to a property situated without the jurisdiction of the District Court of Humacao, it is also a fact that the prayer of the complaint is only for certain annulments and therefore the action is not included in any of the provisions of section 75 of the Code of Civil Procedure. See Hernández et al. v. Bernardini et al., 25 P. R. R. 428.
The order appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aklrey and Hutchison concurred.